Citation Nr: 0723606	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-25 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for a bilateral arm 
condition.  

3.  Entitlement to service connection for a bilateral hip 
condition.  

4.  Entitlement to service connection for a bilateral leg 
condition.  

5.  Entitlement to an increased evaluation for a service 
connected low back disability, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran had service in the United States Army Reserve 
with a period of active duty for training from July 27, 1996 
to August 9, 1996.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for a head injury, bilateral leg condition, bilateral hip 
condition, and bilateral arm condition, and continued a 20 
percent evaluation for lumbosacral strain.  

The veteran testified before the undersigned at a 
videoconference hearing in January 2007.  A transcript of 
that hearing is of record.  

At the January 2007 hearing the veteran raised a claim of 
entitlement to service connection for a bladder condition, to 
include as secondary to her service connected low back 
disability.  This matter has not been adjudicated and is 
referred to the RO for appropriate action.  

The issues of entitlement to service connection for head; 
bilateral arm, hip, and leg disabilities are remanded to the 
RO via the Appeals Management Center (AMC).  The veteran will 
be advised if further action is required on her part.


FINDING OF FACT

The low back disability is currently manifested by pain, 
forward flexion from 0 to 60 degrees, intervertebral disc 
disease, and mild sciatica in the lower extremities.   There 
is no evidence of ankylosis, functional impairment resulting 
in additional range of motion loss, or incapacitating 
episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

The schedular criteria for a rating of 40 percent for the 
veteran's low back disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26, 4.71a, 4.123, 
4.124, 4.124a, Diagnostic Codes 5243, 8520-8730 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A September 2004 VCAA letter informed the veteran of the 
information and evidence required to establish service 
connection for her claimed head, arm, hip, and leg 
conditions, and entitlement to an increased evaluation for 
her service connected back condition.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that she was nevertheless 
responsible for providing enough information about the 
records and any necessary releases to enable VA to request 
them from the person or agency that had them.  

With respect to the fourth element, the September 2004 VCAA 
letter stated, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
the veteran was adequately advised of the fourth element of 
the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The VCAA notice was 
timely provided prior to the December 2004 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

While the September 2004 VCAA letter provided notice of the 
information and evidence needed to substantiate the claims, 
it did not provide notice of the type of evidence necessary 
to establish disability ratings or effective dates.  Such 
notice was included in July and December 2006 letters, 
however, this notice had a timing deficiency.  

In regard to the claim of entitlement to an increased 
evaluation for the low back disability, this timing 
deficiency was remedied by readjudication of the claim in the 
November 2006 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran has submitted private treatment records and was 
provided VA examinations to evaluate her low back disability 
in November 2004 and October 2006.  In a December 2004 Report 
of Contact she stated that she had no records to submit and 
that all copies of records regarding her injury in 1996 were 
previously submitted.  Although she submitted a VCAA notice 
response in April 2006 in which she stated that she had more 
information or evidence to substantiate her claim, the claims 
file includes an August 2006 letter to her private physician 
in which the veteran requested a detailed clinical report of 
his findings associated with the injuries she sustained in 
July 1996.  His report was submitted in September 1996.  At 
the January 2007 hearing the veteran testified that VA had 
all her records regarding her claimed disabilities.  

Although the September 2006 report from her private physician 
includes summaries of treatment for the low back the actual 
records of which have not been associated with the claims 
file, the veteran has not submitted any releases to obtain 
such records.  VA is only required to obtain evidence that a 
claimant "adequately identifies," and authorizes the 
Secretary to obtain 38 U.S.C.A. § 5103A(b),(c).  As the 
veteran has not provided release forms for treatment records 
from her private physician, she has not authorized VA to 
obtain them.  The veteran has not identified any existing 
pertinent evidence which has not been associated with the 
claims file.  While only some of her service medical records 
have been associated with the claims file, a December 2004 
memorandum made a formal finding of unavailability of service 
records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. at 58.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The veteran's lumbosacral strain is evaluated as 20 percent 
disabling under Diagnostic Code 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Diagnostic Code 5243 evaluates 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 20 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or where there is 
favorable ankylosis of the entire thoracolumbar spine.  An 
assignment of a 50 to 100 percent evaluation is given for 
unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent rating is 
warranted, while a 40 percent rating is for application where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months; and a 20 percent evaluation is warranted where 
there are incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months. With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is applied.  38 
C.F.R. Part 4, § 4.71a, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (1).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  Note 
(2).  

On VA examination in November 2004 the veteran described 
constant low back pain of variable severity.  She reported 
that she could sit no more than two hours before having to 
stand.  On examination gait was normal and there was 
tenderness to percussion of the low back.  Range of motion 
testing revealed forward flexion to 65 degrees, extension to 
20 degrees, and lateral rotation to 35 degrees bilaterally.  
Range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance on repetitive motion.  
The diagnosis was chronic lumbosacral strain.  

The September 2006 report from the veteran's private 
physician noted that a July 2002 MRI of the lumbar spine 
revealed mild facet arthritic changes, and reported that the 
veteran had continued complaints of low back pain with 
radiating pain into both legs since that time.  She was seen 
for continued back pain in December 2002 and February 2004, 
and she continued to complain of back pain with radiating 
pain into both legs.  A January 2006 MRI revealed L2-3 
dessication and disc bulging, eccentric to the left, L3-4 
mild disc bulging to the left, L4-5 dessication with mild to 
moderate disc bulging, impinging on the dural sac and 
narrowing the neural foramina bilaterally, left greater than 
right, and L5-S1 dessicaton and mild disc bulging.  The 
diagnosis included these MRI results and bilateral sciatica 
and radiculopathy, L5 and S1.  

On VA examination in October 2006 the examiner reviewed the 
claims file and civilian orthopedic notes, and noted the 
veteran's history of disc dessication with sciatic or 
radicular pain down both lower extremities.  The veteran was 
able to ambulate independently.  She described tightness, 
knot-like formations, associated with spasms, at times with 
throbbing pain, and shooting pain down both legs.  

On examination, there was tenderness and spasm of the 
paravertebral muscles of the lumbar spine, with forward 
flexion from 0 to 60 degrees, extension from 0 to 10 degrees, 
and lateral rotation from 0 to 15 degrees, bilaterally.  
Repetitive use did not result in any additional range of 
motion loss due to pain, fatigue, weakness, or 
incoordination.  Neurological examination revealed 5/5 motor 
power in all major motor groups and sensory examination was 
unremarkable.  Deep tendon reflexes were symmetrical, and 
gait was stable.  The diagnosis was intervertebral disc 
disease with chronic lower back sprain/strain with mild 
sciatica.  The examiner noted that there was no significant 
history of flares, the veteran had not been bedridden in the 
last 12 months, and she was independent in activities of 
daily living.  

At the January 2007 hearing the veteran stated that her back 
had gotten worse over the past few years.  She reported that 
it took her longer to get up, and when she first started 
walking in the morning it was a shuffle.  She described 
increased stiffness and decrease in range of motion, adding 
that some days were better than others and her range of 
motion was not the same all the time.  She reported that her 
back problem had not affected her ability to make a living 
because her employment as a nurse did not require her to be 
physical and she was able to dictate her own schedule.  She 
added that she had been sleeping in a recliner since 1996 
because of her back.  

As an initial matter, the Board finds that a higher 
evaluation based on incapacitating episodes is not warranted 
as there has been no evidence of any prescribed periods of 
bedrest, and the most recent VA examination specifically 
noted that the veteran had not been bedridden in the past 
year.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

A higher evaluation is also not warranted under Diagnostic 
Code 5243, based on limitation of motion, as there is no 
evidence of forward flexion of the thoracolumbar to 30 
degrees or less, nor is there any evidence of ankylosis.  
Rather, forward flexion was to 60 degrees in October 2006, 
consistent with the 20 percent evaluation currently assigned.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.    

In terms of functional assessment, both the November 2004 and 
October 2006 VA examinations contained findings that there 
was no additional limitation of motion due to repetitive use, 
and the October 2006 VA examiner noted that the veteran was 
independent in activities of daily living.  Accordingly, a 
higher evaluation is not warranted on the basis of functional 
impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The revised criteria contemplate additional evaluations for 
neurologic impairment.  The most recent VA examination and 
the September 2006 report from the veteran's private 
physician found such impairment in the form of sciatica and 
radiculopathy in the lower extremities.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes,  muscle atrophy, sensory disturbances, and constant 
pain, at times  excruciating, is to be rated on the scale 
provided for injury of the  nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum  rating 
which may be assigned for neuritis not characterized by 
organic  changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating.  38 C.F.R. 
§ 4.124.

Neuralgia, neuritis and partial or complete paralysis of the 
nerves of the peripheral nerves of the lower extremity are 
evaluated at 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.

Under Diagnostic Codes 8520-8730, mild incomplete paralysis, 
neuritis or neuralgia warrants a 10 percent rating each for 
the sciatic, external popliteal, internal popliteal, 
posterior tibial, and anterior crural nerves.  Mild 
incomplete paralysis, neuritis or neuralgia of other nerves 
of the lower extremity warrant noncompensable evaluations.  

The veteran has consistently described low back pain 
radiating into her legs.  While her private physician 
diagnosed bilateral sciatica and radiculopathy, he did not 
assess the severity of this condition.  However, the October 
2006 VA examination diagnosed mild sciatica.  Thus, separate 
10 percent evaluations for sciatica in each of the veteran's 
lower extremities are warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

Additionally, because the sciatic nerve impairment in this 
case clearly affects both lower extremities, the bilateral 
factor is for application.  VA regulation specifically 
mandates that when a partial disability results from disease 
or injury to both arms or both legs, the rating of the 
disabilities of the right and left sides are to be combined 
as usual, and 10 percent of the value is to be added (not 
combined), before proceeding with further combinations.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities, including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  38 C.F.R. § 4.26.  

When the two ratings of 10 percent for neurologic impairment 
are applied to the Combined Ratings Table found at 38 C.F.R. 
§ 4.25, a combined rating of 19 is obtained.  Ten percent of 
this combined rating (i.e., 1.9) is then added to the 19 
combined rating figure, for a total of 20.9.  Conversion of 
this value to the nearest number divisible by 10 results in a 
value of 20.  Combination of this 20 percent with the 20 
percent assigned for orthopedic impairment yields a total 
evaluation of 40 percent.  38 C.F.R. §§ 4.25, 4.26.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

At the January 2007 hearing the veteran stated that her back 
disability did not affect her ability to earn a living due to 
the nature of her employment.  Thus, marked interference with 
employment has not been shown.  Additionally, the veteran's 
low back disability has not required frequent periods of 
hospitalization since service.  

The Board concludes that, a 40 percent rating is warranted 
for the veteran's back disability, but that the preponderance 
of the evidence is against a rating in excess of 40 percent.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990); 38 C.F.R. §§ 4.7, 4.21.  


ORDER

Entitlement to an increased, 40 percent, evaluation for a low 
back disability, is granted.  

REAMND

The veteran has not been afforded VA examinations to evaluate 
her claimed head, arm, hip, and leg conditions.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

At the January 2007 the veteran reported symptoms of a head 
injury, including memory loss and difficulty with speech and 
in concentrating.  She also reported pain and intermittent 
loss of control in the arms, and difficulty walking arms, 
hips, and legs.  She indicated that she had experienced these 
symptoms since her injury during ACDUTRA in 1996.

An examination is needed to determine whether the veteran has 
any current disability of the head, arms, hips, or legs 
related to the documented injury in service.

Accordingly, this case is remanded in part for the following:

1.  The veteran should be afforded 
appropriate examination(s) to determine 
whether she has current residuals of a 
head injury, or bilateral arm, hip, or 
leg conditions related to an injury 
during ACDUTRA in 1996.  The examiner(s) 
should review the claims folder and note 
such review in the examination report(s) 
or in an addendum.  The examiner(s) 
should opine as to whether the veteran 
has current residuals of a head injury, 
or a current arm, hip, or leg disability 
that is the result of a disease or injury 
in service, especially an injury 
documented during ACDUTRA in 1996.  The 
examiner(s) should provide a rationale 
for these opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.  The claim folder 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


